Exhibit 10.1(a)


halyardhealthlogo.jpg [halyardhealthlogo.jpg]




March 22, 2018




Arjun Sarker
101 Thomson Road #17-03
United Square
Singapore 307591


Dear Arjun,


We are pleased to extend an offer of a promotion to the position of Senior Vice
President, International Commercial. In this role, you will report directly to
Joe Woody, Chief Executive Officer.


Start Date
Your anticipated start date for this new role is April 2, 2018.


Compensation
Prior to April 2, your compensation and benefits will be as they are for your
current role as Vice President and General Manager, APAC. Following your start
date, your compensation and benefits will be as set out below. As discussed, the
target total compensation for this executive officer role is $793,125,
consisting of base salary, short-term incentive compensation, and long-term
incentive compensation, as follows:


Base Salary
You will receive the same base salary, payable in the same currency, as you
currently receive as Vice President and General Manager, APAC, until your
relocation date (as defined below). Beginning on your relocation date, your base
salary will be US$15,781.25 semi-monthly, or US$378,750 per year, and is subject
to applicable withholdings and deductions. You will be paid semi-monthly on the
15th and the last working day of the month.


Short-Term Incentive
You will be eligible to participate in Halyard Health's Management Achievement
Award Plan (MAAP), which is our annual bonus plan. Your bonus for 2018 will be
pro-rated for your two roles during the year:


–
For the period of 2018 prior to your start date, your bonus target and payout
will be as provided for with respect to your current role as Vice President and
General Manager, APAC, prorated through the day before your start date above;
plus

–
Beginning on your start date, your bonus incentive target for 2018 will be 50%
of your earned base pay. Bonus criteria for executive officers are established
each year by the Compensation Committee of Halyard Health Inc.'s Board of
Directors. For the period of 2018 following your start date, your 2018 bonus
will be based on Halyard Health performance during the year and your 2018 base
earnings earned following your start date.



The terms and conditions of MAAP will be governed by Halyard's MAAP document.





--------------------------------------------------------------------------------

Exhibit 10.1(a)


halyardhealthlogo.jpg [halyardhealthlogo.jpg]




Long-Term Incentive Compensation
The target long-term incentive award value for your new role is US$225,000. For
2018, you will receive an award consistent with your current role as Vice
President and General Manager - APAC, plus the one-time equity grant described
in the next section of this offer letter.


Beginning with the next annual grant following your start date (currently
planned for May 2019), you will be eligible for annual long-term incentive
grants consistent with you level and performance. For executive officers, the
grant mix is a combination of stock options and performance-based restricted
stock units, as follows:


–
stock options, to be granted on or about May 1, 2019, with a grant date value of
US$90,000. The number of options to be granted will be equal to the grant date
value (US$90,000) divided by the Black-Scholes value of the options on that
date. The strike price for the options will be equal to the closing stock price
for Halyard shares on the grant date. Stock options will vest over a three-year
period (30% year 1, 30% year 2, and 40% year 3).

–
performance-based restricted share units, to be granted on or about May 1, 2019,
with a grant date value of US135,000. The target number of performance-based
share units to be granted will be equal to the grant date value (US$135,000)
divided by the closing stock price for Halyard shares on the grant date.
Performance-based restricted share units will vest at the end of the three-year
performance period (1/1/2018 - 12/31/2020). The number of performance-based
restricted share units that will that will ultimately vest will depend on the
extent to which the performance metrics for those units have been met, as
determined by the Compensation Committee after the end of the three-year
performance period.

 
The annual long-term incentive target grant amount along with the grant type and
mix are subject to change by the Compensation Committee of Halyard's Board of
Directors. The terms and conditions of all equity grants are governed by
Halyard's Equity Participation Plan document.


Sign-on Equity Award
You will also be awarded a one-time equity award in the amount of US$150,000.
The award will be made in time-based restricted stock units that will vest three
years from the grant date. Your one-time sign-on equity grant will be made on or
about May 2, 2018.


Benefits
Halyard offers a comprehensive benefits package that includes medical, dental,
vision, life insurance, flexible spending accounts, company-paid disability
programs and a matching 401(k) plan. You will be provided a benefits guide with
details of these programs.





--------------------------------------------------------------------------------

Exhibit 10.1(a)




halyardhealthlogo.jpg [halyardhealthlogo.jpg]


Vacation
As an employee of Halyard, you will receive four (4) weeks of vacation and four
(4) personal holidays per year. Vacation and personal holidays are prorated
based on your date of hire.


Relocation
It is expected that you will perform your new duties from your current work
location in Singapore until October 2018 (the "relocation date"), at which time
it is expected that you will relocate and begin to perform your duties based at
the Company's world headquarters in Alpharetta, Georgia.


We have discussed cash payment(s) by Halyard to compensate you for anticipated
higher costs of living following your relocation. We have agreed to make the
following cost of living payments: on or about your relocation date, Halyard
will pay you US$129,000 and on about the one-year anniversary of your relocation
date, Halyard will pay you US$65,000. In the unlikely event that you would
voluntarily leave the organization before the second anniversary of your
relocation date, you will be obligated to repay Halyard the cost of living
payments.


Halyard Health's relocation services are administered by Weichert Workforce
Mobility Inc. A Weichert representative will contact you following your
acceptance of this employment offer to review the Executive-level Relocation
Policy. Please do not initiate any relocation activities until you have spoken
to a Weichert representative. Prior to acceptance of this employment offer, if
you have any questions regarding relocation, please contact me. In the unlikely
event that you would voluntarily leave the organization before your second
anniversary, you will be obligated to repay to Halyard any relocation payments
you have received under the Relocation Program.


Other Considerations
This offer is contingent upon: (1) the satisfactory completion of a background
check and drug test; (2) acknowledgment that you are not under any non-compete,
non-solicitation or any other agreements that would prevent you from working for
Halyard Health; and (3) your acceptance of Halyard's Confidentiality,
Non-Solicitation and Assignment of Business Ideas Agreement. These agreements
are required of all new hires of Halyard Health because of an employee's
potential access to confidential information, customer lists and trade secrets.


This offer is also contingent upon verification of your legal right to work in
the United States. It is anticipated that you may not have a US work visa in
advance of your start date but that you will have an appropriate work visa prior
to your relocation date. Prior to your relocation date, you will commence your
duties from your current home location in Singapore and comply with all travel
guidance and other requirements provided to you by us in order to ensure a
timely issuance of a proper work visa. In the unlikely event that you are not
able to secure a proper work visa, Halyard reserves the right to rescind this
offer retroactive to the date hereof.


Employment at Halyard is at-will and can be ended by you or the company for any
reason at any time. Furthermore, this letter is simply intended to provide a
general description of the terms of your at-will employment. It does not
constitute a contract or give rise to any contractual or quasi-contractual
rights, and the offer of employment or the terms of the employment may be
changed or rescinded by Halyard at any time.







--------------------------------------------------------------------------------

Exhibit 10.1(a)




halyardhealthlogo.jpg [halyardhealthlogo.jpg]


Upon acceptance of this new role, you will be deemed an executive officer of
Halyard and as such you will have obligations to file reports under Section 16
of the Securities and Exchange Act of 1934. The company has a compliance program
to assist officers and board members to meet their Section 16 filing obligation.
In order to file Section 16 reports required as a result of your hiring (a Form
3) and your receipt of the equity grants referenced above (a Form 4), the
company will need you to provide it with your SEC filing codes as soon as
possible. If you have not previously been a Section 16 reporting officer, then
the company can help you apply for those codes. Your Form 4 to report your
equity grants will be due no later than 2 days following the grant date. A Form
3 to report any HYH shares you may own at the time of hire is due no later than
10 days following your start date. Ross Mansbach in our legal department can
assist you with obtaining any necessary SEC codes.








We look forward to your acceptance of this offer and would appreciate your
response within three business days.


If you have any questions or need additional information, call me.




Sincerely,


/s/ Joseph F. Woody
 
Joseph F. Woody
Chief Executive Officer
 
 



Arjun Sarker
Offer of Senior Vice President, International Commercial




To indicate your acceptance of this offer and its terms and conditions, please
sign in the space provided below:




Printed Name:
ARJUN SARKER
 
Signature:
/s/ Arjun Sarker
 
Date:
23 March 2018
 








